Appeal from an order of Special Term of Supreme Court entered in Warren County clerk’s office on June 19, 1942, as amended and resettled by a further order entered on July 14, 1942. The order denied a motion by appellant to set aside a jury’s verdict and vacate a judgment entered thereon in the Warren County clerk’s office on February 13, 1942, on the ground of surprise and in the furtherance of justice, and for a new trial on the ground of newly discovered evidence. This was the second trial of the action. Order unanimously affirmed, with twenty-five dollars costs and disbursements. Present — Hill, P. J., Bliss, Heffernan, Schenck and Foster, JJ.